Smith, J. (on rehearing). Upon the petition for rehearing it is urged that the petition for the organization of the improvement district contained a majority in value of the property, even though the railroad assessment is included. Such appears to be the case, if we include in the sum total of the assessed values of the petitioners'the property of certain petitioners who had no record title to the property assessed to them, and also the property of certain corporations. If either is excluded, the petition does not contain the necessary majority; if both are included, the petition does contain the necessary majority. The general manager, who was also secretary and treasurer of the Owosso Manufacturing- Company, testified that he signed the name of that corporation to the petition, but that there had been no resolution or other action of the board of directors authorizing him to do so. The secretaries of two other corporations who had signed the names of the corporation to the petition gave substantially the same testimony. The names of these corporations were signed by the officers who would have signed the petition had authority in fact existed for that action. In such case it is proper to presume that authority for such signatures had been conferred, for, as we said in the case of Malvern v. Nunn, 127 Ark. 418, the board of directors possesses the authority to authorize the signing of the corporate name to such petitions, and the secretary is one of the executive officers who might perform that function. But that presumption is overcome here by the affirmative and undisputed testimony of these officers themselves that no authority to sign had been conferred upon them. A presumption of ownership is also to be indulged in favor of persons in possession of, or who pay taxes on, lands to which they have no title of record; and it is urged that this presumption should be treated as conclusive, in as much as they might be owners under a will or by descent cast; and this court has held in the case of Malvern v. Nunn, supra, that such owners have the right to petition for the creation of improvement districts. We think, however, that this presumption is only prima facie. And we are also of opinion that this prima facie presumption has been overcome by the testimony on the subject. Judge W. H. Evans testified that he had been a resident of Benton for many years, and had been judge of the circuit court for twelve years; that prior to that service he had been clerk of the circuit court and ex-officio recorder for six years, and that he owned a set of abstract books, and had been engaged in the ab-tract business. He testified that he checked over the petition and spent from two to three hours per day for eight or ten days in a diligent search to ascertain the source of title of the petitioners now under conideration, and that the petitioners had no deeds of record to the lands assessed to them. Many land owners negligently fail to have their deeds recorded, and such, no doubt, is the case here, but in the case of Malvern v. Nunn, supra, we said: “Deeds of record in the recorder’s office in the county at the time the council passes on the question is the criterion, in so far as the property repreresented by instruments subject to record is concerned.” Under the showing made, the names of these petitioners were properly excluded. The petition for rehearing will be overruled, as, upon a reconsideration of the record in the case, it appears that a majority in value of the property owners have not petitioned for the improvement.